t c memo united_states tax_court william m leggett petitioner v commissioner of internal revenue respondent docket no 15167-04l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action is appropriate held r’s determination to proceed with collection by levy is sustained held further a penalty pursuant to sec_6673 i r c is due from p and awarded to the united_states in the amount of dollar_figure william m leggett pro_se monica j miller for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for judicial review of a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are whether respondent may proceed with collection by levy of petitioner’s tax_liabilities for the and taxable years and whether the court should impose a penalty pursuant to sec_6673 findings_of_fact at the time the petition was filed petitioner resided in sorrento florida petitioner failed to file federal_income_tax returns for his and taxable years on date respondent mailed to petitioner a notice_of_deficiency for those taxable years petitioner timely petitioned this court and a trial was held on date trial at trial petitioner argued that the exchange of his personal physical services for federal reserve notes did not constitute taxable_income the court issued an oral findings_of_fact and opinion which sustained the deficiencies and additions to tax determined by respondent and admonished petitioner for failing to file his returns and raising frivolous tax-protester arguments 1unless otherwise indicated all section references are to the internal_revenue_code code of as amended thereafter on date respondent issued to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing with respect to the years in issue in response petitioner timely submitted to respondent a form request for collection_due_process_hearing which stated that his disagreement with the levy was as follows assessment invalid the appeals_office settlement officer assigned to petitioner’s case j feist mr feist wrote to petitioner on date to notify him of his assignment conference procedural practices and the scheduled hearing date of date petitioner subsequently sent to mr feist a letter dated date that requested the hearing date be rescheduled for the middle of july and provided notice of his intention to audio record the hearing the hearing was conducted via telephone on date shortly after the hearing began petitioner informed mr feist that he was recording the hearing mr feist explained to petitioner that only face-to-face hearings may be recorded he also advised that petitioner did not qualify for a face-to-face hearing as petitioner had only raised frivolous arguments mr feist ended the hearing when petitioner refused to cease recording and failed to raise any nonfrivolous relevant issues respondent then issued to petitioner the above-mentioned notice_of_determination concerning collection action s under sec_6320 and or for the years in issue on date the attachment to the notice stated that the levy was appropriate and reasonable under the circumstances thereby balancing the need for efficient collection of the taxes while not being any more intrusive than necessary it also indicated that petitioner’s unpaid tax_liabilities for and were dollar_figure dollar_figure and dollar_figure respectively as calculated through date petitioner timely petitioned this court for review of the collection action petitioner argued in the petition that the irs violated petitioner’s right to procedural due process by refusing allow sic him to make an administrative record by recording the telephone conference on date petitioner also contended that the irs failed to comply with the provisions of sec_6321 that the assessments for the tax period sic and are invalid and that the irs lost its administrative collection powers by failing to comply with the notice requirements of sec_6303 in addition petitioner filed a posttrial brief which stated he did not and has not engaged in an activity that produces ‘taxable income’ but only an exchange of intellectual and physical property for an agreed upon perceived value in the only medium of exchange of the day ie frn’s federal reserve notes petitioner’s brief also stated that petitioner is a ‘native born american national’ not to be mistaken as a ‘u s citizen’ i collection action a general rules opinion pursuant to sec_6331 if a taxpayer liable to pay taxes fails to do so within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon the taxpayer’s property the secretary is obliged to provide the taxpayer with days’ advance notice_of_levy collection and of the administrative appeals available to the taxpayer sec_6331 upon a timely request a taxpayer is entitled to a collection hearing before the irs office of appeals sec_6330 at the collection hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 the taxpayer may not contest the validity of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 in rendering a determination the appeals officer must take into consideration verification that requirements of any applicable law or administrative procedure have been met relevant issues relating to the unpaid tax or proposed levy and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 the taxpayer is entitled to appeal the determination of the appeals_office made on or before date to the tax_court or a u s district_court depending on the type of tax at issue sec_6330 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding the proposed levy action for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite b appeals hearing petitioner alleges that his right to procedural due process was violated because mr feist did not allow him to record his telephonic hearing sec_7521 provides that any officer_or_employee of the internal_revenue_service in connection with any in-person interview with any taxpayer relating to the determination or collection of 2determinations made after date are appealable only to the tax_court see pension_protection_act of publaw_109_280 120_stat_1019 any_tax shall upon advance request of such taxpayer allow the taxpayer to make an audio recording of such interview at the taxpayer’s own expense and with the taxpayer’s own equipment this court has held that sec_7521 applies to sec_6330 face-to-face hearings and a taxpayer providing the irs with advance notice is allowed to record his face-to-face hearing 121_tc_8 notably this court has held that sec_7521 is not applicable to telephonic hearings and a taxpayer is not entitled to record his telephonic hearing calafati v commissioner t c ___ absent a situation controlled by sec_7521 as in the instant case regulations promulgated under sec_6330 provide that a transcript or recording of any face-to-face meeting or conversation between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative is not required sec_301_6330-1 q a-d6 proced admin regs t he applicable statutes and regulations do not confer any right to record a telephone conference conducted as part of a collection_due_process_hearing little v united_states aftr 2d m d n c affd 178_fedappx_230 4th cir this court does not remand cases to the commissioner’s appeals_office merely on account of the lack of a recording when to do so is not necessary and would not be productive 117_tc_183 frey v commissioner tcmemo_2004_87 a principal scenario falling short of the necessary or productive standard exists where the taxpayers rely on frivolous or groundless arguments consistently rejected by this and other courts carrillo v commissioner tcmemo_2005_290 see also lunsford v commissioner supra frey v commissioner supra durrenberger v commissioner tcmemo_2004_44 brashear v commissioner tcmemo_2003_196 kemper v commissioner tcmemo_2003_195 the court does not find it necessary or productive to remand petitioner’s case for a second hearing as petitioner did not raise any relevant issues relating to his unpaid tax_liabilities at his appeals_office conference or at trial petitioner has instead espoused only frivolous and groundless arguments that the court specifically rejected in petitioner’ sec_2001 trial and again in a trial regarding a deficiency and additions to tax for petitioner’ sec_2001 taxable_year see leggett v commissioner tcmemo_2005_185 c abuse_of_discretion the existence or amounts of petitioner’s underlying tax_liabilities are not properly at issue because petitioner received a notice_of_deficiency for the years in issue and had the opportunity to dispute such liabilities at hi sec_2001 trial accordingly the court will review the administrative record of the levy for an abuse_of_discretion an abuse_of_discretion has occurred if the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner frivolously alleges without any evidentiary support that respondent did not comply with the notice requirements of sec_6303 sec_6303 provides that the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof if the notice is mailed it shall be sent to the taxpayer’s last_known_address sec_6303 a notice of balance due constitutes a notice_and_demand for payment for purposes of sec_6303 119_tc_252 the record reflects that respondent sent petitioner a notice of balance due for the years in issue on date petitioner alleges broadly that respondent did not comply with sec_6321 and or sec_6321 is not relevant to petitioner’s case as it pertains to liens sec_6331 governs levy actions and thus is applicable the record reflects that respondent complied with sec_6331 as respondent provided petitioner with the requisite notice a final notice - notice_of_intent_to_levy and notice of your right to a hearing on date which petitioner apparently received as he requested a collection hearing petitioner also contends that respondent’s assessments are invalid petitioner did not show or even allege that there was any irregularity in the assessment procedure that would raise a question about the validity of the assessments respondent noted verification in the notice_of_determination that all requirements of applicable law and administrative procedure had been met and that respondent had properly balanced the need for efficient collection against any legitimate concerns of intrusiveness raised by petitioner petitioner has not presented any evidence or persuasive arguments that respondent erred or abused his discretion but instead has raised frivolous and groundless arguments hence the court concludes that respondent’s determination to proceed with collection of petitioner’s tax_liabilities was not in error or an abuse_of_discretion and respondent may proceed with the proposed collection ii sec_6673 penalty sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless a petition to the tax_court or a tax_return is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir respondent on brief asserts that the court should impose a penalty pursuant to sec_6673 petitioner is no stranger to the court or to the sec_6673 penalty petitioner raised frivolous arguments in his first trial which involved the taxable years in issue here of and petitioner made similar arguments in a trial regarding a deficiency and additions to tax for hi sec_2001 taxable_year and was ordered to pay dollar_figure to respondent for again asserting frivolous arguments leggett v commissioner supra despite repeated warnings by the court in petitioner’s two previous trials and the imposition of a sec_6673 penalty petitioner repeated the same frivolous arguments in this current case although he did not dwell on them at trial the court is convinced that petitioner’s positions are frivolous and made at least in part for delay therefore the court concludes that a penalty of dollar_figure should be imposed on petitioner the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate decision will be entered
